Title: To Alexander Hamilton from Timothy Pickering, 26 August 1791
From: Pickering, Timothy
To: Hamilton, Alexander


Genl. Post OfficePhila. Augt. 26th. 1791.
Sir
I have received and considered your letter of the 23rd instant, proposing that a credit should be given to the Supervisors of the Revenue for the postage of Letters, until their collections should render it convenient to make payment. I shall as you request instruct the Deputy Postmasters, at the places by you enumerated, to open accounts with the respective Supervisors, and to accommodate the time of payments, to their reasonable convenience. To avoid the necessity of multiplying accounts beyond the number mentioned (which is one in each of the fourteen States) I would propose that each Supervisor should write his name on every letter sent to his Deputies (in the manner of franking) with the postage of which he should be charged: the postage of the letters addressed to the supervisors will be charged to them of course. If this arrangement will conform to your wishes, instructions will be given accordingly.
I am Sir &c
T. P.
